MEMORANDUM **
Johnathan Wise, a Washington state prisoner, appeals pro se the district court’s dismissal of his action alleging violation of his federal constitutional and statutory rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and affirm.
After receiving notice of his complaint’s deficiencies and being given an opportunity to amend, Wise failed to allege facts to state an Eighth Amendment claim, a Fourteenth Amendment claim, or a claim of discrimination on the basis of disability. See Sandin v. Conner, 515 U.S. 472, 483-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104,1108 (9th Cir.2000).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.